AB:AXB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ween ene nee eee eee X
UNITED STATES OF AMERICA COMPLAINT
- against - 19-M-1031
CARLO ORIC and (21 U.S.C. § 846)
CHRISTIAN BALMACEDA,
Defendants.
wee eee eee ee eee eee eee eee ee X

EASTERN DISTRICT OF NEW YORK, SS:

JOSEPH SCHLEE, being duly sworn, deposes and states that he is a Special
Agent with the Drug Enforcement Administration, duly appointed according to law and
acting as such.

On or about November 4, 2019, within the Eastern District of New York and
elsewhere, the defendants CARLO ORIC and CHRISTIAN BALMACEDA, together with
others, did knowingly and intentionally conspire to possess with intent to distribute a
controlled substance, to wit: marijuana, contrary to Title 21, United States Code, Section
841(a)(1).

(Title 21, United States Code, Section 846)

The source of your deponent’s information and the grounds for his belief are

as follows: !

 

! Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which J am aware.
1. I am a Special Agent with the Drug Enforcement Administration
(“DEA”) and have been involved in the investigation of numerous cases involving narcotics
trafficking. I am familiar with the facts and circumstances set forth below from my
participation in the investigation; my review of the investigative file, including the relevant
criminal history records; and from reports of other law enforcement officers involved in the
investigation.

2. On or about November 4, 2019, New York-based agents with the DEA
received information that a commercial courier service called JSL Transport, LLC (“JSL
Transport”) was scheduled to deliver four pallets believed to contain marijuana to a Stop &
Stor facility located in Queens, New York.

3. Law enforcement officers surveilled a JSL Transport truck arrive at a
shopping center adjacent to the Stop & Stor, where a blue Chevrolet Tahoe SUV driven by
the defendant CHRISTIAN BALMACEDA pulled alongside the truck; BALMACEDA
waved for the driver to follow. The truck followed BALMACEDA to the Stop & Stor,
where it was backed into a loading dock.

4. From there, the defendant CARLO OLIC exited a black Chevrolet
Suburban, which was also parked in the vicinity of the Stop & Stor. Law enforcement
officers surveilled OLIC exit the Suburban, approach the JSL Transport truck and hand the
driver papers, which were later determined to be money orders totaling $1,098. OLIC and
BALMACEDA then began unloading the pallets into the Stop & Stor facility.

5. A plainclothes law enforcement agent approached BALMACEDA and
asked, in substance and in part, ‘““what’s in the package?” BALMACEDA responded, in

substance and in part, “must be weed.” OLIC and BALMACEDA were placed under arrest.
Case 1:19-mj-01031-JO Document1 Filed 11/05/19 Page 3 of 3 PagelD #: 3

6. Subsequently, a certified narcotics detection canine inspected the
exterior of the pallets and indicated a positive alert for the presence of controlled substances.

7. On November 4, 2019, United States Magistrate Judge Cheryl L.
Pollak issued a warrant authorizing DEA agents to search the pallets for evidence, fruits and
instrumentalities of drug trafficking offenses. Seel9-MJ-1030 (CLP). That search revealed
1,560 pounds of THC (Tetrahydrocannabinol) and 250 pounds of marijuana.

WHEREFORE, your deponent respectfully requests that the defendants
CARLO ORIC and CHRISTIAN BALMACEDA be dealt with according to law.

Mh br

JOSEPH SCHLEE
Special Agent, Drug Enforcement Administration

Sworn to before me this
5th day of November, 2019

 

 

THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
